Citation Nr: 0205221	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for residuals of 
toxemia poisoning.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In November 2001, this case was remanded by the Board for 
additional development.  That development has been completed 
and the case is ready for final appellate review. 


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the appeal has been obtained.

2.  The preponderance of the competent and probative evidence 
of record does not show that hypertension was present during 
service or for many years thereafter and was not present to a 
compensable degree within one year of the veteran's discharge 
from service.

3.  The veteran does not currently have any residuals of 
toxemia poisoning. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 
2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Residuals of toxemia poisoning were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the appellant in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that the RO has notified the appellant of the evidence need 
to substantiate her claims as set forth in numerous 
Statements of the Case and Supplemental Statements of the 
Case (SSOC) during the duration of the appeal.  While the 
veteran indicated in her Notice of Disagreement, dated in 
August 1997, that she had received treatment for the 
disabilities on appeal at Great Lakes Naval Hospital from 
March to June 1969, a response from that facility, dated in 
December 1997, reflects that the records were located at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  A response from NPRC, dated in September 1998, 
reflects that a search at their facility for clinical 
records, dated in 1969, was negative.  In a statement to the 
RO, dated in April 1999, the veteran stated that she had 
recently received treatment for the disabilities on appeal at 
Reynolds Army Hospital in Fort Sill, Oklahoma.  

In a November 2001 remand, the Board requested that the RO 
attempt to secure these reports.  In a letter to the veteran, 
dated in November 2001, the RO informed the veteran of the 
notice and duty to assist requirements of the VCAA.  The RO 
also requested that the veteran provide the dates of 
treatment at Reynolds Army Hospital and enclosed the 
necessary release forms.  In statements to the RO, dated in 
December 2001, the veteran did not provide the dates of 
treatment at Reynolds Army Hospital or complete the necessary 
release forms.  She indicated that she did not have any 
additional medical evidence to submit in support of her 
claims.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
appellant of the evidence needed to substantiate her claims.  
The Board will proceed with appellate disposition on the 
merits.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Factual Background

Service medical records are negative for any complaints or 
findings of hypertension and toxemia poisoning.  A service 
entrance examination report, dated in June 1966, reflects 
that the veteran's heart and vascular systems were normal.  A 
Report of Medical History, dated in June 1966, reflects that 
the veteran denied having high blood pressure.  A December 
1968 separation examination report reflects that the 
veteran's heart and vascular systems were normal.  The 
veteran's blood pressure at discharge was 140/86.  

Post-service VA and private medical evidence, dating from 
1990-1997, reflects that the first evidence of hypertension 
was in the early 1990's.  A January 1997 medical report, 
submitted by George A. Cheek, D.O., reflects that the veteran 
had been his patient since 1990, that she had been followed 
for blood pressure since 1991, and that in 1994, she had been 
placed on blood pressure medication.  It was the opinion of 
Dr. Cheek that the veteran's hypertension possibly began 
during service and that it was not of an acute on-set.  A 
report, submitted by Carolyn C. Black, R.N., dated in January 
1997, reflects that she had known the veteran since 1975.  
Ms. Black indicated that the veteran had had hypertension 
since she became pregnant many years previously.  It was 
noted that the veteran's hypertension was controlled with 
medication and that it had been a long standing problem.  The 
remainder of the private and VA medical records reflect that 
the veteran continued to receive treatment for high blood 
pressure.  

Statements, received by M. Coleman, P. Propet and E. Bowden, 
dated in January and September 1997, reflect that the veteran 
currently had high blood pressure and that she had received 
treatment at Great Lakes Naval Hospital for toxemia and high 
blood pressure, respectively.

Applicable Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for a chronic disease, such as hypertension, when it 
is manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Analysis

Hypertension

The service medical records do not contain any complaints, 
signs, symptoms, or treatment that could have possibly been 
related to cardiovascular disease.  Heart and vascular 
systems were normal upon entry and discharge from active 
service.  The first post-service evidence of hypertension was 
not until the early 1990's, decades after the veteran's 
discharge from active service.  The Board notes that the 
veteran's physician, Dr. Cheek, indicated in a report, dated 
in January 1997, that it was possible that the veteran's 
hypertension had its onset during service.  However, The 
United States Court of Appeals for Veterans Claims (Court) 
has also held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Perman v. Brown, 5 Vet. App. 237, 241 
(1993; and Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) 
(wherein the Court held that where a physician is unable to 
offer a definite causal relationship that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence).  In addition, Dr. Cheek did not 
provide any reasoning or substantiation for his opinion.  The 
Court (has held that where a physician has given no 
supporting evidence for his conclusion, such is of limited 
probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension.  In this regard, although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hypertension.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Toxemia Poisoning

The service medical records do not contain any complaints, 
signs, symptoms, or treatment that could have possibly been 
related to toxemia poisoning.  There is no post-service 
medical evidence of any evidence of residuals of toxemia 
poisoning.  Even assuming, without conceding, that the 
veteran currently has residuals of toxemia poisoning, there 
is no competent medical evidence establishing an etiological 
relationship between service and residuals of toxemia 
poisoning.  

Although the veteran and her friends contends that he has 
residuals of toxemia poisoning which began during service, 
they are not qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The medical evidence 
of record does not show that the veteran currently has 
residuals of toxemia poisoning.  The preponderance of the 
evidence is against the claim for service connection for 
residuals of toxemia poisoning, so the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.  
Accordingly, service connection must be denied.  


ORDER

Service connection for hypertension is denied.

Service connection for residuals of toxemia poisoning is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

